                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

WILMA COLLINS                                                                    PLAINTIFF


v.                           CASE NO. 3:20-CV-00022 BSM

ETHICON, INC., et al.                                                        DEFENDANTS

                                           ORDER

       Defendants’ motion for partial summary judgment [Doc. No. 28] is granted. Wilma

Collins filed a short form complaint [Doc. No. 1] in this multidistrict litigation case alleging

multiple counts against the defendants. The defendants move for summary judgment on most

of Collins’s claims. Doc. No. 28. Collins responds that she is only pursuing claims for (1)

negligent design, (2) strict liability design defect, (3) punitive damages, and (4) “discovery

rule and tolling.” Doc. No. 30. Defendants do not move for summary judgment on the first

three of those claims, but they do move for dismissal of the claim for discovery rule and

tolling. Discovery rule and tolling is not a standalone cause of action in Arkansas but is a

doctrine that may be relevant in determining the period for which Collins is entitled to

damages. See State v. Diamond Lakes Oil Co., 66 S.W.3d 613 (Ark. 2002). Neither party

mentions Collins’s unjust enrichment claim.

       Defendants’ motion is granted, and all claims except (1) negligent design, (2) strict

liability design defect, (3) punitive damages, and (4) unjust enrichment are dismissed, but

Collins is not prohibited from presenting evidence that the statute of limitations was tolled

pursuant to the discovery rule. An initial scheduling order shall issue.
IT IS SO ORDERED this 18th day of February 2020.


                                         ________________________________
                                          UNITED STATES DISTRICT JUDGE




                                 2
